 644DECISIONSOF NATIONAL LABOR RELATIONS BOARD(c)Notify the said Regional Director,in writing,within 20 daysfrom the dateof its receipt of this Decision, what steps the Respondent has taken to complyherewith."B. The election in Case 30-RC-358 is setaside, and that proceedingisherebyvacated."In the event thatthisRecommended Order is adopted by the Bnaid. this pioviuionshall be modified to read "Notify said Regional Director, in isriting within 1V do s fromthe date of this order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Naional Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL bargain upon request with Shopmen's Local Union # 811, Interna-tionalAssociation of Bridge, Structural and Ornamental Iron Workers (AFL-CIO), as the exclusive representative of our production and maintenanceemployees.WE WILL NOT threaten to close all or part of the plant or to reduce over-time because of our employees' choice of a collective-bargaining representative.WE WILL NOT promise benefits to our employees in an effort to cause themto reject the Union as their bargaining representative.WE WILL NOT in any like or related manner interfere with our employees inthe exercise of their right to join or assist a labor organization, to bargain col-lectively, or to engage in concerted activities for mutual aid or protection.WAUSAU STEEL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice of compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, Room230, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin 53203,Telephone 272-8600, Extension 3866.Signal Oil and Gas CompanyandTeamsters, Chauffeurs, Ware-housemen& Helpers Local 87, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America.Case 31-CA-207.August 24.1966DECISION AND ORDEROn May 18, 1966, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.160 NLRB No. 51. SIGNAL OIL AND GAS COMPANY645Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, theexceptions, and the brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, as modified below.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following as paragraph 2(b) and consecutively relet-ter the present paragraph 2(b) and those subsequent thereto :[" (b)Notify the above-named employee if presently serving inthe Armed Forces of the United States of his right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces."[2.Add the following to the notice attached to the Trial Exam-iner's Decision :[WE WILL notify the above-named employee, if presently servingin the Armed Forces of the United States, of his right to fullreinstatement upon application, in accordance with the SelectiveService Act and the Universal Military Trainingand ServiceAct, as amended, after discharge from the Armed Forces.[3.The address for Region 31, appearing at the bottom of thenotice attached to the Trial Examiner's Decision, is amended to read :10th Floor, Bartlett Building, 215 West Seventh Street, Los Angeles,California 90014, Telephone 688-5850.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Louis S. Penfield in Bakersfield,California,on January 27, 1966. The complaint,dated December 9, 1965, is basedon a charge filed October 15, 1965. Copies of the charge and complaint were dulyserved on all parties.The issue litigated was whether or not Signal Oil and Gas Company, hereincalled Respondent,violated Section 8(a)(1) and(3) of the Act by the alleged dis-criminatory discharge of one employee. The General Counsel claims such employeewas discharged because he assisted and expressed support and sympathy for a labororganization which did not represent him, thereby having engaged in union andprotected concerted activity.Respondent asserts the discharge to have been forcause.Upon the record,including consideration of briefs filed by parties,and upon myobservation of the witnesses, I hereby make the following: 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent is a Delaware corporation with its principal place of business in Los.Angeles, California. It is engaged in the refining and sale of petroleum products.This proceeding is concerned solely with its operations in Bakersfield, California. Itis conceded that during the past year Respondent sold and shipped products valuedin excess of $50,000 from its California facilities to points located outside the Stateof California. I find Respondent to be engaged in a business which affects com-merce within the meaning of the Act, and the assertion of jurisdiction to bewarranted.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen & Helpers Local 87, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica, herein called Teamsters; and Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, Local 1-19, herein called Oil Workers, are each labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAt Bakersfield, California, Respondent operates a refinery and a pipeline division.It also employs truckdrivers to make deliveries of Respondent's oil products to retailoutlets in a surrounding area. Fred Brown, dispatcher, supervises the work of thetruckdrivers and is conceded to be a supervisor. Brown works under the immediatesupervision of Malcolm D. Dawson, manager of Marketing Transportation. JamesRasbury is the manager of Respondent's Employment Relations Department, whichhas general supervision of all aspects of the employment and termination of employ-ees throughout all Respondent's operations. H. J. Stroud is a vice president ofRespondent in chaige of employee relations. Dawson, Rasbury, and Stroud all workout of Respondent's main office in Los Angeles.The incidents which give rise to this proceeding took place in September 1965,and the record indicates no dispute of substance as to what occurred.Respondent's refinery employees in Bakersfield are represented by Oil Workers.In September 1965, Oil Workers' contract was about to terminate, and negotiationswere under way for a new agreement. Respondent's pipeline division and its truck-drivers in Bakersfield were at that time unrepresented.'Louis Evans was one of Respondent's nine truckdrivers working out of Bakers-field in the fall of 1965. Evans had been so employed for approximately 9 years.With regard to other Bakersfield truckdrivers, his seniority status was approximatelymidway. Evans was directly responsible to Fred Brown. Except for the matters tobe related below, the record does not show Evans to have been active on behalfof, or to have expressed support for, Teamsters or any other labor organizationduring any part of his employment.On September 24, 1965, Evans was in the dispatching office. At this time, Evansand Walt Bright, a pipeline employee with whom Evans was acquainted, engaged ina conversation in the presence of Dispatcher Brown. According to Evans, Brightasked him "what [he] thought of the refinery's voting a union strike" and Evansreplied "good, good, I hope they do." Evans stated that he also remarked that hedoubted if the strike would take place, and then Brown reminded both him andBright that if there was a strike, both would be out of work.On the same day Brown reported Evans' remark to his immediate superior, Mal-colm Dawson. This report occurred in the course of a routine discussion withDawson concerning the performance of employees. According to Dawson, BrownreportedBright's inquiry concerning the strike and reported that Evans had'The record does not show if the pipeline employees had ever been represented Priorto 1962, the truckdrivers had been represented by Teamsters. Doting that fear, both Team-sters and Oil Workers participated in a Board-conducted election for representation oftruckdriversThe employees voted for neither union to represent them, and at the timeof the hearing, no new representative had been chosen SIGNAL OIL AND GAS COMPANY647remarked"I hope they do, maybe it will teach this cheap company something." 2Brown made no recommendation to Dawson regarding Evans at the time hereported the incident,and Dawson gave him no instructions concerning Evans'future.During the course of the following week, Dawson reported the incident as ithad been related to him by Brown to Manager of Employment Relations Rasbury.At the time, neither Dawson nor Rasbury discussed the possibility of future action.On September 28 or 29, Rasbury and Dawson had occasion to meet with VicePresident Stroud. The purpose of the meeting was to consider an employee rela-tions problem unrelated to Evans. When they had completed discussion of theprincipal subject matter of the meeting, Rasbury asked Dawson to relate to Stroudthe substance of the report about Evans.When Dawson had finished his narrative,Stroud said,"What kind of an employee have we got here,"stating that, althoughthis remark was not in itself sufficient reason for discharge,itconstituted a reasonfor looking at Evans' record.Rasbury forthwith left Stroud's office returning shortlythereafter with Evans'personnel file. The three then went through the file coveringEvans' entire employment history. The file disclosed that Evans was a chronic com-plainer, that he had been placed under surveillance on a suspected charge ofstealing gasoline,and that he had been accused of,and was under investigation for,filing a fraudulent claim regarding health benefits for his wife under Respondent'shealth and welfare insurance policy. The file did not conclusively establish Evans'responsibility either for the alleged theft of the gasoline, or for the fraudulentcharacter of the claim.After reviewing the file, however,Stroud said, "Why in theworld are we keeping an employee like this on the payroll when we have one toomany up there anyway?"3Itwas thereupon agreed that Evans should be dis-charged, and that instructions should be given to Brown to effect the termination.On Monday and Tuesday,September 27 and 28, Evans worked as usual. He didnot work on September 29, and on September 30, he went to the dispatcher's officeto ascertain when he would be sent out again. He was told by Brown that he wasterminated.Evans testified that Brown showed him a termination slip and asked himto sign it. Evans refused to do so. The termination slip, prepared by Brown oninstructions from Dawson,showed the following reason for termination,"Generallyan unsatisfactory employee. Poor attitude.I feel that both the Company and theemployee will be better off if he is terminated."Although Evans admits he wasshown the slip, he states that he also asked Brown why he was fired, and thatBrown replied,"because you have been over to the refinery talking to the employ-ees about the union and the refinery called the main office in Los Angeles and hadyou fired." Evans states that he told Brown that this could not be true becausehe had not been hauling for the past few days and had not been near the refinery.Evans then told Brown that he was dissatisfied with what Brown had told him, andthat he wished to call Dawson. Brown gave him Dawson's telephone number. Evanswent home and called Dawson on the telephone.Evans testified that he told Daw-son what Brown had said about his talking to the refinery employees,that Dawsonimmediately disclaimed knowledge of any such thing, that Dawson explained thatBrown had reported Evans' remarks concerning the strike and that this had beendiscussed by Dawson with higher officials in the Company,and that a decision hadbeen made that continued employment with Respondent would not be good foreither the Company or for Evans.Brown denies the remark concerning the refineryemployees,stating that,in response to Evans' inquiries concerning the reasons fordischarge,he had only showed Evans the termination slip. Dawson'saccount ofhis conversation with Evans after the discharge is not materially different from thatof Evans. Dawson acknowledges that Evans asked him why he had been discharged,2Neither Brown nor Bright testified concerning Evans'remark on September 24. Daw-son's testimony differs from that of Evans only with regard to the addition of the state-ment about"this cheap company"Both agree that Evans expressed the hope that a strikewould occur.I see no significant difference between the versions At the most,Dawson'sversion contains a more unflattering reference to Respondent,but the main thrust of bothversions is an expression of hope by Evans that Respondent might be subjected to strikeaction by a group of employees with whom Evans was not directly invoh ed3 Business was apparently somewhat slack at the time, and Evan, and possibly otherswere not working steadily There is no showing,however,that Respondent was activelyconsidering termination of any of the drivers at that time as a result of slack work 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Evans told him that Brown had said it was because he talked too muchat the refinery. Dawson admits that he queried Evans about his remark on Sep-tember 24 about the strike, that he told Evans that Brown had reported the remark,and that the decision to discharge had thereafter been made by higher managementbecause the "attitude that you have is not good for you or for the company."Discussion of the Issues and Concluding FindingsThe General Counsel contends one motivating reason for Evans' discharge tohave been Respondent's belief that Evans had been talking to the refinery employ-ees "about the union." To support this, General Counsel relies solely on the state-ment which Evans attributes to Brown when Evans allegedly asked about the rea-son for his termination. I am not persuaded that the record will support such aconclusion. Evans not only did not talk "about the union," or anything else, withthe refinery employees, but it is not shown that any information came to the atten-tion of management officials which might have caused them to believe that he haddone so. Thus, it is not directly shown that Brown, or anyone else, reported suchconduct on Evans' part to higher management, and I find no other circumstancesin the record which will support an inference that those who made the decision todischarge believed this to have happened. Evans' uncorroborated testimony is notconvincing in the face of Brown's denial that he made a statement of this nature.It is true that Brown's denial would be more impressive if it had come in a narra-tive of the sequence of the events of the discharge rather than in response to adirect question. However, even in the record context, I find it difficult to believethat Brown would have advanced such a reason after having been directed to dis-charge Evans because of his poor attitude, and after having spelled out such rea-son in writing on the termination slip which he presented to Evans. Moreover, evenif the statement be attributed to Brown, it is not shown that knowledge of suchactivity by Evans reached higher management officials before they made the deci-sion to terminate him. Accordingly, I place no reliance whatsoever on Respond-ent's alleged belief in Evans' "union" talks with refinery employees as a motivatingfactor in his discharge.General Counsel contends, however, that Evans' remark expressing hope thatthe refinery employees would strike, is both an expression of support for the unionactivity of his fellow employees, and protected concerted activity. It is urged thatthe record shows the remark to have precipitated the discharge, thereby renderingitunlawful. Respondent denies the remark to be such an expression, and urges thesole cause for the discharge to be the personnel file disclosures showing Evans tobe somewhat less than a wholly desirable employee. Respondent argues the remarkto Bright to have been merely a casual one made to an acquaintance indicatingno more than a measure of dissatisfaction with the employer, and contends thatitcannot properly be regarded as an assertion of a protected right involving acall to group action.I find no need to evaluate the material in Evans' file relating to his desirabilityas anemployee. It may be assumed that, absent other considerations, the file con-tained material which reflected sufficiently on Evans' general attitude that it mighthave justified his discharge. The overriding consideration, however, is that insofaras the file revealed past derelictions, there is no showing that any of this wouldhave come to the attention of higher management at this time, had not the reportof Evans' remark to Bright expressing his approval of the strike caused manage-ment to question his desirability as an employee and to institute the investigation.Respondent's present claim that the remark was casual and innocuous is beliedby its past response. Brown, for some unexplained reason, regarded this as ofenough significance that he reported it on the same day to his immediate superior.Dawson, far from brushing it off, took it upon himself to pass it on to the managerof employment relations. The manager of employment relations then arranged thatitbe brought to the attention of an executive vice president of the corporation Thevice president attached sufficient import to it to direct scrutiny of Evans' entirerecord.There is no explanation why the report of a casual or passing remarkshould have undergone such a process of escalation. Thus, we find a report of a so-called casual remark carrying such an impact that it precipitates an investigationwhich would not have been undertaken otherwise, and we see that investigationresulting directly in the discharge. Thus, the discharge becomes unlawful if theremark which precipitated it properly can be construed as falling within the areaof protected employee rights. SIGNAL OILAND GAS COMPANY649Altnuugh the remark on its face is somewhat mild in nature, I can only regarditas an expression of sympathy and support by Evans for a group of his fellowemployees who had announced that they might undertake collective action insupport of demands they were making against their employer. In effect, Evansexpressed common cause with the refinery employees in furtherance of their strike,even though he was not a part of the refinery group, and even though the strikewould have the undoubted effect of putting him out of work. In one sense, theremark may not be a call to concerted action, but it does express support by Evansof such action by his fellow employees in another unit. Striking employees seek allthe support they can get. When fellow employees not directly involved in thestrike, but affected by it, express support, they often do so in the hope of reciprocalsupport at a later time. Thus, Evans' remark may be regarded as an expressionof support for the proposed union activity of his fellow employees, made in antici-pation that he or his group might receive similar support should the occasion arise.I find this to be a form of protected activity for his own aid and protection, as wellas an expression of support for a labor organization of his fellow employees. Dis-charge for such expression would clearly interfere with rights protected by thestatute, and would tend to discourage membership in a labor organization. As wehave seen, it was this very remark which set in motion the chain of events thatresulted in Evans' discharge. Accordingly, I find that Evans was discharged becausehe expressed himself as in sympathy with, and in support of, the strike activity ofhis fellow employees, that by engaging in such conduct, he was engaging in activityprotected by the statute, and that his discharge, therefore, was violative of bothSection 8(a)(1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above, occurring in con-nection with the operations of Respondent discussed in section I, above, have aclose, intimate, and substantial relation with trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and(3) of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.I am not convinced that the record shows a disposition upon Respondent's partto flout the policies of the Act generally, and accordingly I shall not recommenda broad cease-and-desist order, but shall only require that it cease and desist fromengaging in any like or related conduct.Having found that Respondent has unlawfully discharged Louis Evans, I shallrecommend that Respondent be ordered to offer immediate and full reinstatementto Evans to his former or substantially equivalent position, and make him wholefor any loss of earnings he may have suffered because of the unlawful discharge,by payment to him of a sum of money equal to the amount of wages he wouldhave earned from the date of his discharge to the date he is either reinstated oroffered reinstatement together with interest thereon at the rate of 6 percent perannum, and that the loss of pay and interest be computed in accordance with theformula and method prescribed by the Board in F.W. Woolworth Company,90NLRB 289, andIsisPlumbing and Heating Co,138NLRB 716, to which theparties hereto are expressly referred.CONCLUSIONS OF LAWOn the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following conclusions of law-(1) Signal Oil and Gas Company is, and has been at all material times, anemployer engaged in a business affecting commerce within the meaning of Section2(2) and (7) of the Act.(2) By discharging Louis Evans, as found above, Respondent has engaged inunfair labor practices within the meaning of Section 8(a) (1) and (3) of the Act.(3)The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that Respondent, Signal Oil andGas Company, its agents, successors, and assigns, shall:1.Cease and desist from interfering with the rights of its employees to engage inactivities for their mutual aid and protection, or in support of any labor organiza-tion, by their discharge or other discriminatory treatment, or in any like or relatedmanner restraining or coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act.a.Offer to Louis Evans immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority or other rights orprivileges, and make him whole for any losses he may have suffered as the resultof his discharge in the manner prescribed above in the section entitled "TheRemedy."b.Preserve and, upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to an analysisof the backpay due.c.Post at its usual place of business, including all places where notices to employ-ees are customarily posted, copies of the attached notice marked "Appendix A." 4Copies of the said notice to be furnished by the Regional Director for Region 31,after being signed by Respondent, shall be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days thereafter, in such conspicuousplaces.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.d.Notify the Regional Director for Region 31, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply therewith .5IT IS FURTHER RECOMMENDED that, on or before 20 days from the date of itsreceipt of this Trial Examiner'sDecision,Respondent notifies the Regional Directorthat it will comply with the foregoing recommendations, the National Labor Rela-tions Board issue an Order requiring Respondent to take the action aforesaid.S In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order," shall be substituted for the words "a Decisionand Order."In the event that this Recommended Order is adopted by the Board, paragraph 2(d)hereof shall be modified to read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with the rights of our employees to engage in activi-ties for their mutual aid or protection, or in support of any labor organization,by their discharge or other discriminatory treatment, or in any like or relatedmanner restrain or coerce our employees in the exercise of the rights guaranteedby Section 7 of the Act.WE WILL offer Louis Evans immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges, and WE WILL make him whole for any loss of pay he mayhave suffered as a result of his discharge.SIGNAL OIL AND GAS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) PURITY FOOD STORES, INC.651This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 17thFloor,U.S. Post Office and Courthouse, 312 North Spring Street, Los Angeles,California, Telephone 688-5840.Purity Food Stores,Inc. (Sav-More Food Stores)andLocal 1435,RetailClerks InternationalAssociation,AFL-CIO.Case1-C1-416414.August 26, 1966SUPPLEMENTAL DECISION AND ORDEROn February 3, 1965, the National Labor Relations Board issueditsDecision and Order in the above-entitled proceeding,, finding thatRespondent violated Section 8(a) (5) and (1) of the Act by refusingto recognize and bargain with the Charging Union, as collective-bargaining representative of employees at Respondent's retail foodmarket in Peabody, Massachusetts, and by engaging in an unlawfulcourse of conduct designed to undermine the Union's status as major-ity representative. Thereafter, the Board filed a petition with theUnited States Court of Appeals for the First Circuit for enforcementof its Order. The court denied enforcement of the 8(a) (5) portion ofsaid Order and remanded the case solely for consideration of certainfactual matters to which the Board's original Decision made no refer-ence and upon which Respondent relies in contending that a singlestore unit is not appropriate for collective bargaining herein.?, There-after, briefs were filed by the Respondent, the Charging Union, andthe General Counsel.In the light of the court's comment that Respondent "is certainlycorrect" in contending that the Board's initial unit determination"ignores substantial parts of the record, and misstates and miscon-strues other parts ...," the Board has painstakingly reexamined theentire record including the court's Decision and the briefs of theparties. In view of the multiplicity of factual issues, their varyingsignificance and clarity, and our disagreement with certain ofRespondent's representations of the record, we have set forth, infootnotes below, those factual matters which pertain to our findings,pointing up their relative importance to the basic issue before us fordetermination. Initially, however, it appears appropriate to excerptfully from Respondent's brief to the court, the facts upon whichRespondent relies in contesting the appropriateness of a single-storeunit herein.1150 NLRB 152321V.L R B v Purity Food Stores,Inc. (Sav-More Food Stores),354 F.2d 926(C.A. 1).160 NLRB No. 53.